Case 2:20-cv-00082-SWS Document 1 Filed 05/18/20 Page 1 of 17




                                                                FILED




                                                           4:03 pm, 5/18/20

                                                         Margaret Botkins
                                                          Clerk of Court




                                          20-CV-82-S
Case 2:20-cv-00082-SWS Document 1 Filed 05/18/20 Page 2 of 17
Case 2:20-cv-00082-SWS Document 1 Filed 05/18/20 Page 3 of 17
Case 2:20-cv-00082-SWS Document 1 Filed 05/18/20 Page 4 of 17
Case 2:20-cv-00082-SWS Document 1 Filed 05/18/20 Page 5 of 17
Case 2:20-cv-00082-SWS Document 1 Filed 05/18/20 Page 6 of 17
Case 2:20-cv-00082-SWS Document 1 Filed 05/18/20 Page 7 of 17
Case 2:20-cv-00082-SWS Document 1 Filed 05/18/20 Page 8 of 17
Case 2:20-cv-00082-SWS Document 1 Filed 05/18/20 Page 9 of 17
Case 2:20-cv-00082-SWS Document 1 Filed 05/18/20 Page 10 of 17
Case 2:20-cv-00082-SWS Document 1 Filed 05/18/20 Page 11 of 17
Case 2:20-cv-00082-SWS Document 1 Filed 05/18/20 Page 12 of 17
Case 2:20-cv-00082-SWS Document 1 Filed 05/18/20 Page 13 of 17
Case 2:20-cv-00082-SWS Document 1 Filed 05/18/20 Page 14 of 17
Case 2:20-cv-00082-SWS Document 1 Filed 05/18/20 Page 15 of 17
Case 2:20-cv-00082-SWS Document 1 Filed 05/18/20 Page 16 of 17
Case 2:20-cv-00082-SWS Document 1 Filed 05/18/20 Page 17 of 17
